        Case 1:18-cv-12214-ALC-OTW Document 93 Filed 12/07/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
KIERAN KELLY,                                                  :
                                                               :
                        Plaintiff,                             :   18-CV-12214 (ALC) (OTW)
                                                               :
                      -against-                                :         ORDER
                                                               :
TANVIR CHOUDHRI M.D., et al.,
                                                               :
                        Defendants.                            :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The parties are directed to submit a joint status letter on December 14, 2020 regarding

discovery. Plaintiff is warned that failure to participate in discovery may result in a

recommendation of dismissal for failure to prosecute. Defendants may request that the Court

apportion costs pursuant to Rule 30(d)(2) by submitting a pre-motion conference letter in

accordance with the Court’s Individual Practices also by December 14, 2020.

         Defendants’ letter notes that they are serving the pro se Plaintiff by “email and ECF.”

Plaintiff has not signed up for ECF notifications. Accordingly, Defendants are directed to mail a

copy of all filings it has not already mailed to Plaintiff at the address on the docket within three

days of this Order and file proof of service on the docket. Further, going forward, Defendants

shall serve Plaintiff by mail and email.
       Case 1:18-cv-12214-ALC-OTW Document 93 Filed 12/07/20 Page 2 of 2




        The Clerk of Court is respectfully directed to mail a copy of this Order to the pro se

Plaintiff.

        SO ORDERED.



                                                             s/ Ona T. Wang
Dated: December 7, 2020                                                 Ona T. Wang
       New York, New York                                      United States Magistrate Judge




                                                 2
